—In an action to recover legal fees, the *429plaintiff appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), dated November 23, 1999, which, inter alia, conditionally granted the defendant’s cross motion to vacate a judgment of the same court, entered January 15, 1999, upon the defendant’s default in complying with a stipulation between the parties, dated July 9, 1998.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting the defendant’s cross motion to vacate the judgment on condition that he pay the sum of $13,000 to the plaintiff’s escrow agent by a date certain (see, McGusty v McGusty, 268 AD2d 508; Siorek v Zablocki, 267 AD2d 299).
The plaintiff’s remaining contention is without merit. Altman, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.